DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-8 recite where the powder “is for use in additive manufacturing” and this does not add any structural features to the powder and does not describe how the powder is used in additive manufacturing or how this generic recitation further limits the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wert et al. (US 2015/0118095).
Considering claim 1, Wert teaches ferrous alloys and powder particles thereof (Paragraphs 2 and 7).  The alloy comprises by weight:  C: 0.2-0.5%, Si: 0.1-1.2%, Mn: 0.1-1.0%, Cr: 9-14.5%, Ni: 3.0-5.5%, Mo: 1-2%, V: 0.1-1.0%, N: 0.05% or less, Al: 0-0.25% and the balance Fe and impurities (Paragraphs 10 and 12).  This teaches according to the claimed expression [15(C: 0.2) + (Mn: 0.1) + 0.5(Cr: 9) + (Ni: 3.0)] = 10.6.  
While not teaching a singular example of the instantly claimed metal powder, this would have been obvious to one of ordinary skill in the art in view of the teachings of Wert as this is considered an alloy with a composition conventionally known to afford a high toughness alloy and one would have had a reasonable expectation of success.  Further, the composition disclosed by Wert overlaps the claimed composition and expression 1 and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Wert teaches where [2(C: 0.2) + (Si: 0.1) + 0.75(Mn: 0.1) + 0.75(Cr: 9)] = 7.325 (Paragraph 10) overlapping that which is claimed.  See MPEP 2144.05.
Considering claims 5-6, Wert teaches where the alloy is a powder (Paragraph 2) and is considered “for use in additive manufacturing” as this is considered an intended use of the claimed powder and does not further limit the structure of the powder thereof.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torabi et al. (WO 2020/086630) in view of Wert et al. (US 2015/0118095).
Considering claim 1, Torabi teaches printed three-dimensional objects (Paragraph 5) used in application of forming machine parts, car parts, electronics, electronic components, etc. (Paragraph 399).  The printed material comprises a powder (Paragraphs 7-8) optionally of a ferrous alloy, steel, metal alloy, etc. (Paragraph 41).  The metal particles may comprise iron, silicon, manganese, chromium, vanadium, etc. (Paragraph 66 and 126).  However, Torabi does not teach the claimed alloy.
In a related field of endeavor, Wert teaches ferrous alloys and powder particles thereof (Paragraphs 2 and 7).  The alloy comprises by weight:  C: 0.2-0.5%, Si: 0.1-1.2%, Mn: 0.1-1.0%, Cr: 9-14.5%, Ni: 3.0-5.5%, Mo: 1-2%, V: 0.1-1.0%, N: 0.05% or less, Al: 0-0.25% and the balance Fe and impurities (Paragraphs 10 and 12).  This teaches according to the claimed expression [15(C: 0.2) + (Mn: 0.1) + 0.5(Cr: 9) + (Ni: 3.0)] = 10.6.  The alloy displays desirable properties such as wear resistance, corrosion resistance, strength and toughness (Paragraph 8).
As both Torabi and Wert teach ferrous metal powders they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Torabi with the alloy composition taught by Wert as this alloy is known to afford wear resistance, corrosion resistance, strength and toughness and one would have had a reasonable expectation of success.  Further, the composition disclosed by modified Torabi overlaps the claimed composition and expression 1 and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Wert teaches where [2(C: 0.2) + (Si: 0.1) + 0.75(Mn: 0.1) + 0.75(Cr: 9)] = 7.325 (Paragraph 10) overlapping that which is claimed.  See MPEP 2144.05.
Considering claims 3-4, Wert teaches where the powder has a D50 of less than 20 microns and where the angle of repose of the powder is less than 45˚ (Paragraph 64) and where a dynamic angle of repose is 3-10˚ less than the static angle of repose and where the dynamic angle is measured by a revolving cylinder/drum method (Paragraph 177).  This is substantially similar to that which applicant discloses as the claimed avalanche angle in Paragraph 50 of the originally filed specification.  Accordingly, the D50 and angle of repose disclosed by Wert overlap and render obvious that which is claimed.  See MPEP 2144.05.
Considering claims 5-8, Wert teaches where the powder is used in three-dimensional printing (Paragraph 5) (i.e. additive manufacturing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tamura et al. (US 2016/0199912), Allroth et al. (US 2016/0318103), Nakamura et al. (US 2018/0009031), and Nakamura et al. (US 2020/0024704) teach similar metal powders as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784